                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROBERT LEE, JR., individually and for
 all others similarly situated,

                       Plaintiff,                      CIVIL ACTION NO. 19-241

             v.

 MARIROSA LAMAS, MICHAEL
 WENEROWICZ and TY STANTON, in
 their individual capacities,

                       Defendants.

                                            ORDER

       AND NOW, this 26th day of December 2019, upon consideration of the Defendant’s

Motion to Dismiss for Lack of Jurisdiction [Doc. No. 12], and the responses thereto, and for the

reasons set forth in the accompanying Memorandum Opinion, it is hereby ORDERED that the

Motion to Dismiss is DENIED. Accordingly, the Defendants shall answer the Complaint no later

than January 16, 2020.

       IT IS SO ORDERED.


                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe
                                                    ____________________
                                                    CYNTHIA M. RUFE, J.
